Opinion issued March 18, 2021




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-21-00060-CV
                            ———————————
    BUREAU VERITAS COMMODITIES AND TRADE, INC., Appellant
                                        V.
RICHARD SCOTT ALLINSON, JOSEPH CHAPMAN, JOSHUA HUSVAR,
   STEFANUS NEL, AND COTECNA INSPECTION, INC., Appellees


                    On Appeal from the 215th District Court
                             Harris County, Texas
                       Trial Court Case No. 2020-51445


                          MEMORANDUM OPINION

      Appellant, Bureau Veritas Commodities and Trade, Inc., appealed from the

trial court’s January 13, 2021 order denying appellant’s application for a temporary

injunction.   Appellant has filed an unopposed motion to dismiss the appeal,

representing that it “no longer seeks to appeal” the trial court’s January 13, 2021
order. No other party has filed a notice of appeal, and no opinion has issued. See

TEX. R. APP. P. 42.1(a)(1), (c). Further, appellant’s motion includes a certificate of

conference representing that appellees, Richard Scott Allinson, Joseph Chapman,

Joshua Husvar, Stefanus Nel, and Cotecna Inspection, Inc., do not oppose the relief

requested in appellant’s motion. See TEX. R. APP. P. 10.3(a)(2).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss all other pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Countiss, Rivas-Molloy, and Guerra.




                                          2